     Case 2:18-cr-00034 Document 184 Filed 03/26/19 Page 1 of 2 PageID #: 2269



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


UNITED STATES OF AMERICA
v.                                                CRIMINAL NO. 2:18-00034
PHYLLIS DOTY




                        MEMORANDUM OPINION AND ORDER

        Pending before the court is defendant Phyllis Doty’s Motion

to Extend Time to Self-Report.          ECF No. 180.     Doty seeks the

court to order that she be allowed to self-report from her home

directly to the institution assigned on the date and time the

notice directs.       Id.     The court finds this would be

appropriate.       Therefore, the defendant’s motion (ECF No. 180) is

GRANTED.

        Defendant shall report as directed by the Bureau of

Prisons, if she receives a designation on or before May 1, 2019.

If she does not receive a designation by that date, she shall

report to the office of the United States Marshal in Charleston,

West, Virginia before 2:00 p.m. on Wednesday, May 1, 2019.

        The Clerk is directed to send a copy of this Order to

counsel of record, the United States Marshal for the Southern

District of West Virginia and the Probation Office of this

Court.
Case 2:18-cr-00034 Document 184 Filed 03/26/19 Page 2 of 2 PageID #: 2270



   IT IS SO ORDERED this 26th day of March, 2019.

                                 ENTER:


                                 David A. Faber
                                 Senior United States District Judge
